Citation Nr: 1215310	
Decision Date: 04/27/12    Archive Date: 05/07/12

DOCKET NO.  06-35 666	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, New Hampshire


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Smith, Counsel


INTRODUCTION

The Veteran served on active duty from February 1957 to February 1961.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO).

In February 2007, the Veteran testified during a hearing before a Decision Review Officer (DRO) at the RO; a transcript of that hearing is of record.  In April 2008, the Veteran testified during a videoconference hearing before a Veterans Law Judge who is no longer with the Board; a transcript of that hearing is also of record.  

In January 2010, the Board denied the Veteran's claim for entitlement to service connection for bilateral hearing loss, and granted claims for service connection for tinnitus and otitis media.  The Veteran appealed the Board's denial to the United States Court of Appeals for Veterans Claims (Court).  In an October 2011 Memorandum Decision, the Court vacated the Board's denial of the claim for service connection for bilateral hearing loss, and remanded the matter to the Board for further proceedings consistent with the Memorandum Decision.

The Veteran was advised of his right to another Board hearing before a different Veterans Law Judge; he declined this opportunity in January 2012, and requested that the case be decided on the evidence of record.


FINDING OF FACT

The competent medical opinions on the question of whether the Veteran's current bilateral hearing loss is etiologically related to in-service noise exposure and an in-service ear injury are in relative equipoise.  



CONCLUSION OF LAW

Resolving all reasonable doubt in the Veteran's favor, the criteria for service connection for bilateral hearing loss are met.  38 U.S.C.A. §§ 1131, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002)) redefined VA's duty to assist a claimant in the development of a claim. VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).

In light of the grant of service connection for bilateral hearing loss, no further discussion of VCAA compliance is necessary.

II.  Analysis

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  
38 C.F.R. § 3.303(d).

Moreover, where a Veteran served continuously for ninety (90) days or more during a period of war, or during peacetime service after December 31, 1946, and an organic disease of the nervous system, such as sensorineural hearing loss, becomes manifest to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service. This presumption is rebuttable by affirmative evidence to the contrary.  
38 U.S.C.A. §§ 1101, 1131, 1133 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2011).

In order to prevail on the issue of service connection, there must be medical evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Barr v. Nicholson, 21 Vet. App. 303 (2007); Pond v. West, 12 Vet App. 341, 346 (1999).

For the purpose of applying the laws administered by VA, impaired hearing will be considered a disability when the auditory threshold for any of the frequencies of 500, 1000, 2000, 3000, and 4000 Hertz is 40 decibels or greater; the auditory thresholds for at least three of these frequencies are 26 decibels or greater; or speech recognition scores using the Maryland CNC Test are less than 94 percent. 38 C.F.R. § 3.385 (2011).  The threshold for normal hearing is from 0 to 20 decibels; higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155 (1993).

The absence of in-service evidence of hearing loss disability is not fatal to the claim, see Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a current hearing loss disability (i.e., one meeting the requirements of section 3.385, as noted above) and a medically sound basis for attributing such disability to service may serve as a basis for a grant of service connection for hearing loss.  See Hensley v. Brown, 5 Vet. App. 155, 159 (1993).

The Board has reviewed all the evidence in the appellant's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

In this case, service connection was denied for bilateral hearing loss in a January 2010 Board decision.  In that decision, the Board found that bilateral hearing loss was not manifested during active service or within one year of discharge, and the current disability was not etiologically related to service.

The Board's January 2010 denial of service connection for bilateral hearing loss was vacated by the Court due to an insufficient statement of reasons and bases.  The Court outlined four inadequacies in the Board's decision.  First, the Court found the Board failed to explain why it sought an October 2009 medical advisory opinion from the Veterans Health Administration, when, arguably, the evidence had been in equipoise at the time and the benefit could have been allowed.  Citing Mariano v. Principi, 17 Vet. App. 305, 312 (2003), the Court found that seeking such an opinion could have reasonably been construed as obtaining additional evidence against the Veteran's claim.  Second, the Court found that the Board failed to adequately explain why it relied on an October 2005 VA medical opinion as evidence against the claim, when in a June 2008 prior remand, the same October 2005 opinion had been deemed inadequate.  Third, the Court found that the Board failed to adequately explain why it relied on an April 2006 VA medical opinion as evidence against the Veteran's claim for hearing loss, when such opinion only addressed the etiology of his otitis media, not his hearing loss.  Fourth, the Court found that the Board failed to adequately explain why a failure to discuss the Veteran's pre-service noise exposure rendered certain private medical evidence and an April 2009 VA opinion less probative.  In the absence of either an analysis involving the presumptions of soundness or aggravation, or a determination of the Veteran's credibility, the Court indicated that the significance of any statements concerning pre-service noise exposure was unknown.

Upon review of the Court's Memorandum Decision, considering all the pertinent evidence in light of the governing legal authority, and affording the Veteran the benefit of the doubt on certain elements of the claim for service connection, the Board finds that service connection for bilateral hearing loss is warranted.

At the outset, the Board notes that the record contains statements, made by the Veteran and reiterated by VA examiners, suggesting that the Veteran could have been exposed to hazardous noise prior to service while working temporarily as a hydraulic press operator.  The Board notes that the Veteran's service treatment records contain no indication of a preexisting ear or hearing disability.  Further, there is no pre-service medical evidence of record to support the presence of a preexisting ear or hearing disorder.  For these reasons, the Board finds that a discussion involving the presumptions of soundness and aggravation is not warranted.

With respect to current disability recent post-service audiometric testing results establish that the Veteran currently has bilateral hearing loss to an extent recognized as a disability for VA purposes.  On VA audiological evaluation in February 2009, the examiner performed audiometry and speech discrimination testing.  Audiometric testing revealed pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
30
40
55
60
LEFT
20
35
45
45
65

Speech recognition testing revealed speech recognition ability of 92 percent in the right ear, and 94 percent in the left ear.  The diagnosis was mild, sloping to moderately severe, sensorineural hearing loss in the right ear from 250 Hertz through 8000 Hertz, and mild, sloping to moderately severe, sensorineural hearing loss in the left ear from 1000 Hertz through 8000 Hertz. Thus, the remaining question is whether the Veteran's current bilateral hearing loss disability is medically-related to in-service injury or disease. 

The Veteran asserts that he has bilateral hearing loss due to noise exposure during his active duty service.  Specifically, he alleges that as a radar repairman from February 1957 to February 1961, he was constantly exposed to extremely loud noise from generators, without the benefit of hearing protection.  He further alleges that in October 1960, while working at a remote site, his right eardrum was perforated by a Q-tip, resulting in his current hearing loss.

Prior to November 1967, service departments used ASA units to record puretone sensitivity thresholds in audiometric measurement. VA currently uses ISO (ANSI) units.  For purposes of comparison between the service audiometric data and more recent VA audiometric data, the table below shows the ASA measurements recorded in service, with the comparable ISO (ANSI) measurements in adjacent parentheses.  The Veteran's service treatment records contain a January 1961 separation physical examination report, including an audiometric examination. At the time of the separation physical examination, pure tone thresholds, in decibels, were noted as follows:




HERTZ



500
1000
2000
3000
4000
for ISO add
(+15)
(+10)
(+10)
(+10)
(+5)
RIGHT
0 (15)
-5 (5)
0 (10)
-5 (5)
0 (5)
LEFT
5 (20)
-5 (5)
10 (20)
5 (15)
-5 (0)

Additionally, a whispered voice testing produced normal findings (i.e. 15/15) in each ear.  

Despite this testing, the Veteran's DD Form 214 indicates that his military occupational specialty (MOS) in the Air Force was a radar repairman.  The United States Department of Defense (DOD) has established lists of military occupational specialties and the corresponding probability of hazardous noise exposure for each branch of the Armed Services.  Here, the Veteran's MOS in ground radar systems has been identified as an MOS with "highly probable" hazardous noise exposure.  This is the highest likelihood of noise exposure contemplated by the DOD list.  See Duty MOS Noise Spreadsheets, Veterans Benefits Administration Fast Letter 10-35 (Dep't of Veterans Affairs, September 2, 2010).  

Additionally, the records include a voucher dated in November 1960 showing payment to a drug store for medication dispensed to the Veteran on October 15, 1960 for an ear infection.  On separation, it was indicated that the Veteran had punctured his right tympanic membrane in an accident.  Further, the Board notes that VA has conceded the in-service ear injury as contended, as the Board's January 2010 award of service connection for tinnitus and otitis media was founded upon this in-service injury.

Given the totality of this evidence, particularly the Veteran's MOS, the Board accepts that the Veteran sustained in-service noise exposure, as alleged.  The Board additionally accepts that the Veteran perforated his right tympanic membrane in service. 

Turning to the issue of nexus, the Board finds the competent medical opinions on the question of whether the Veteran's current bilateral hearing loss is etiologically related to in-service noise exposure and an in-service ear injury to be in relative equipoise. 

As for the evidence in favor of the claim, the record contains several letters each from two of the Veteran's private physicians, and the opinion of an April 2009 VA examiner.  In a September 2005 letter, Yolanda Troublefield, M.D., J.D., an otolaryngologist, opined that the Veteran most likely has noise-induced sensorineural hearing loss, as a result of his exposure to hazardous noise while working on radar equipment in service.  Dr. Troublefield stated that current medical literature now reveals a connection between sensorineural hearing loss and noise exposure.  In two November 2006 letters, Dr. Troublefield indicated that the Veteran suffers from high frequency moderate to moderately severe sensorineural hearing loss, and that hearing loss in the high frequencies is most commonly the result of noise exposure.  She indicated that the Veteran was exposed to noise surrounding radar equipment from February 1957 to February 1961, and that he was then placed in a machine shop for four months.  She further noted the Veteran's perforated eardrum in service.  She stated that noise exposure and such an eardrum injury can each lead to certain types of hearing loss.  She concluded that, at minimum, some part of the Veteran's current hearing loss is due to the constant noise exposure from service.  In a May 2007 letter, Dr. Troublefield indicated that the Veteran suffers from both conductive and sensorineural hearing loss.  She outlined the in-service noise exposure and ear injury, and opined that the Veteran's current hearing loss could have resulted from both events.

In a November 2005 letter, Peter Lundquist, M.D., stated that audiograms show bilateral sensorineural hearing loss of mild to moderate severity in the high frequencies.  Dr. Lundquist stated that it was clear the Veteran experienced loud noise exposure during his work with radar equipment in the armed services.  He opined that it is likely that the in-service noise exposure is responsible for the current hearing loss.  In a March 2006 letter, Dr. Lundquist noted the Veteran's report of a perforated right eardrum while on active duty at a radar site in La Motte, Iowa, on October 15, 1960.  Dr. Lundquist opined that the Veteran's current hearing loss is at least as likely as not to have been caused by the eardrum perforation.  In an April 2007 letter, Dr. Lundquist opined that the Veteran's sensorineural hearing loss is highly likely due to his noise exposure from February 1957 to February 1961 as a radar repairman and working in a machine shop.  Dr. Lundquist further attributed the Veteran's conductive hearing loss to the perforated eardrum sustained in the military.  In reaching these conclusions, Dr. Lundquist noted that the Veteran was not exposed to significant noise post-service.

On VA examination in April 2009, the examiner opined that it was at least as likely as not that the primary etiology for the Veteran's bilateral sensorineural hearing loss is service-related military noise exposure.  The examiner based his opinion on the amount of noise the Veteran was exposed to as a radar repairman and that the Veteran reported the onset of his hearing loss soon after he left the service.  It was also noted that the Veteran denied professional or recreational noise exposure after leaving the service.  The examiner opined that it was least likely, or unlikely, that the Q-tip injury or current otitis media contributed to the Veteran's current hearing loss.

As for the evidence against the claim, the record contains the opinions of VA examiners in October 2005, February 2009 and October 2009.  On VA examination in October 2005, the examiner opined that it is less likely as not that the Veteran's hearing loss is related to military service.  The audiologist based his opinion on the facts that hearing test results showed a decline over the previous several years, the audiometric testing conducted at the Veteran's separation from active duty yielded normal results, and that the greatest amount of the Veteran's noise exposure occurred after his separation from service.  In this regard, the examiner noted that the Veteran worked next to a machine shop for 9 years post-service without hearing protection, and was periodically around radar sites for 23 years without hearing protection.

On VA examination in February 2009, the examiner reviewed the conflicting medical opinions of record, and opined that it is less likely as not that the Veteran's hearing loss was related to military service noise exposure.  The examiner found that the Veteran's description of his exposure to noise before entering the service was vague and inconsistent.  The examiner observed that while the Veteran reported that he noticed hearing difficulties in 1961 at the time of his release from service, hearing loss was first reported to medical personnel in 1995 due to complaints and a clinical assessment of otitis media.  It was further observed that the Veteran's discharge examination showed the Veteran's hearing sensitivity to be within normal limits at the time of his discharge, and that information was not consistent with the Veteran's testimony that he noticed hearing difficulties while he was in the service or at the time of his separation.  

In an October 2009 VHA opinion, a VA audiologist opined that in view of the conflicting private and VA medical opinions of record, it was less likely as not that the Veteran's claimed hearing loss is the result of his active duty service, because his separation medical evaluation was clear, ears were examined and considered normal, and the "whispered voice test" results were 15/15 bilaterally, and the audiological evaluation indicated hearing within normal limits in the high frequency ranges. 

It is the responsibility of the Board to assess the credibility and weight to be given the evidence.  See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) (citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)).  The probative value of medical evidence is based on the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches; as is true of any evidence, the credibility and weight to be attached to medical opinions are within the province of the Board.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).   

When reviewing such medical opinions, the Board may appropriately favor the opinion of one competent medical authority over another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995).  However, the Board may not reject medical opinions based on its own medical judgment.  Obert v. Brown, 5 Vet. App. 30 (1993); see also Colvin v. Derwinski, 1 Vet. App. 171 (1991).  In assessing medical opinions, the failure of the physician to provide a basis for his opinion goes to the weight or credibility of the evidence in the adjudication of the merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  Other factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion.  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000).  

Here, the Board finds, as it did in June 2008, that the October 2005 negative opinion is of low probative value as it is premised on an inaccurate factual predicate-namely, that the Veteran worked next to a machine shop for 9 years post-service without hearing protection, and was periodically around radar sites post-service for 23 years without hearing protection.  See Black v. Brown, 5 Vet. App. 177, 180 (1993); Swann v. Brown,  5 Vet. App. 229, 233 (1993); Reonal v. Brown, 5 Vet. App. 458, 460 (1993) (holding that medical opinions have no probative value when they are based on an inaccurate factual predicate.)  It appears that a misunderstanding occurred at the time of the October 2005 examination, and the Veteran's post-service history of noise exposure was inaccurately depicted.  In numerous statements made since the time of the examination, the Veteran has consistently attempted to correct the record with the facts that during the 9 years post-service that he served as an equipment specialist at Tinker AFB, Oklahoma, he was temporarily placed in a building near a machine shop in July 1964 for only 4 months, before being relocated to a new, quiet building for the remainder of the time.  He also consistently indicated that while he was temporarily sent to radar sites while serving as a logistic management specialist for 23 years at Hanscom AFB, Massachusetts, he was exposed to only minimal noise on these occasional visits.  He indicates that the purpose of these visits was to verify technical manuals on electronic equipment, such as closed-circuit television and telephone and telegraph equipment.  The equipment was almost always located in a noise-free building.  On one occasion he verified technical manuals on the electronic equipment of an aircraft, but the engine was shut off and the plane was not on the flight line.  The Veteran has consistently attempted to correct these facts in statements made in March 2006, September 2006, March 2007, November 2007, as well as in his sworn testimony before the RO in February 2007 (see Hearing Transcript, pp. 5-6), and in sworn testimony before the Board in April 2008 (see Hearing Transcript, pp. 6-8).  The Veteran further attempted to correct the facts in the VA examinations conducted subsequent to the October 2005 report.

The Board finds the Veteran's statements concerning his post-service noise exposure made since the October 2005 examination report to be consistent and credible.  As such, the Board finds no deficiencies in the positive opinions relying on this account of events, including the private medical opinions of record and the April 2009 VA examination report.  See Coburn v. Nicholson, 19 Vet. App. 427, 432 (2005) (holding that a medical opinion formed on the basis of the Veteran's reported medical history cannot be rejected without the Board first finding that the Veteran's allegations are not credible.)

When weighing the numerous letters submitted by the Veteran's treating physicians and the April 2009 VA examination report against the negative opinions of the February 2009 and October 2009 examiners, the Board finds the evidence is in equipoise.  While not flawless, all of the above medical evidence and opinions provide contrasting, yet well-reasoned viewpoints with adequate reasons and bases for their respective conclusions.  In light of the contrasting, yet equally probative treatment records and opinions in the present case, the benefit of the doubt is resolved in the Veteran's favor.

Given the totality of the evidence, and resolving all reasonable doubt on the question of medical nexus in the Veteran's favor (see 38 U.S.C.A. § 5107(b), 38 C.F.R. § 3.102, and Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990)), the Board finds that the criteria for service connection for bilateral hearing loss are met.


ORDER

Service connection for bilateral hearing loss is granted.



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


